EXHIBIT 10.3

 

SECOND AMENDED AND RESTATED

TERM REVOLVING NOTE

 

$20,500,000.00

 

May 17, 2013

 

1.                                      FOR VALUE RECEIVED, HERON LAKE
BIOENERGY, LLC, a Minnesota limited liability company (the “Borrower”), hereby
promises to pay to the order of AGSTAR FINANCIAL SERVICES, PCA, a United States
corporation (the “Lender”), the principal sum of Twenty Million Five Hundred
Thousand and 00/100ths ($20,500,000.00) Dollars, or so much thereof as may be
advanced to, or for the benefit of, the Borrower and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein pursuant to that certain Sixth Amended and
Restated Master Loan Agreement of even date herewith, by and between the Lender
and the Borrower (as it may be amended, modified, supplemented, extended or
restated from time to time, the “MLA”), and which remains unpaid, in lawful
money of the United States and immediately available funds. This Second Amended
and Restated Term Revolving Note (the “Note”) is issued pursuant to the terms
and provisions of the MLA and is entitled to all of the benefits provided for
herein and therein. All capitalized terms used and not defined herein shall have
the meanings assigned to them in the MLA.

 

2.                                      The outstanding principal balance of
this Note shall bear interest as follows:

 

(i)                                     from the date of this Note until
July 31, 2013, at a variable rate per annum equal to:

 

(A)                               if the Borrower is in compliance with the
Working Capital covenant set forth in Section 5.02(d) of the MLA (as tested
monthly), the greater of (A) the LIBOR Rate plus three hundred fifty (350) basis
points or (B) five percent (5.0%); and

 

(B)                               if the Borrower is not in compliance with the
Working Capital covenant set forth in Section 5.02(d) of the MLA (as tested
monthly), the greater of (A) the LIBOR Rate plus five hundred fifty (550) basis
points or (B) seven percent (7.0%), per annum.  For purposes of this paragraph
2, the Default Rate shall not be assessed on the outstanding principal balance
of this Note prior to July 31, 2013, for a default or Event of Default based
solely on Borrower’s failure to maintain the required Working Capital set forth
in Section 5.02(d) of the MLA.

 

(ii)                                  from August 1, 2013 until the Maturity
Date, at a variable rate equal to the greater of (A) the LIBOR Rate plus three
hundred fifty (350) basis points or (B) five percent (5.0%), per annum, subject
to Sections 2.04 of the MLA and paragraph 9, below.

 

(iii)                               The rate of interest due on the Term
Revolving Loan shall initially be determined as of the date of this Note and
shall thereafter be adjusted as and when LIBOR Rate changes and, as applicable,
with the submission of each Compliance Certificate due hereunder.  All such
adjustments to the rate of interest shall be made and become effective as of the
first day of the month following the date of any change in LIBOR Rate (or under
subparagraph 2(i)(B) above, a change to Borrower’s Working Capital below the
applicable threshold set forth in Section 5.02(d) of the MLA) and shall remain
in effect until and including the day immediately preceding the next such
adjustment (each such day hereinafter being referred to as an “Term Revolving
Loan Adjustment Date”).  Interest shall be computed on the basis of a year of
three hundred sixty five (365) days, but charged for actual days principal is
outstanding.

 

--------------------------------------------------------------------------------


 

3.                                      “LIBOR Rate”means the One Month London
Interbank Offered Rate (“One Month LIBOR”), rounded upward to the nearest ten
thousandth of one percent, reported on the tenth day of the month immediately
preceding the month for which interest is being calculated by the Wall Street
Journal in its daily listing of money rates, defined therein as the average of
interbank offered rates for dollar deposits in the London market. If One Month
LIBOR is not reported on the tenth day of a month, the One Month LIBOR reported
on the first Business Day preceding the tenth day of the month will be used. If
this index is no longer available, Lender will select a new index which is based
upon comparable information. For purposes of clarity, the parties hereto agree
that it is their intention to utilize the One Month LIBOR rate described above
for each one-month period with the applicable One Month LIBOR rate being reset
for each successive one-month period as described above.

 

4.                                      Beginning June 1, 2013, and continuing
on each Monthly Payment Date thereafter until the Term Revolving Loan Maturity
Date, the Borrower shall make monthly payments of accrued interest on the
outstanding principal balance of this Note.  In addition to such periodic
payments of interest, Borrower shall make principal payments on the Term
Revolving Loan as follows:

 

(i)            on or before July 31, 2013, an amount in the greater of (A) an
amount equal to the proceeds of the Indenture Subordinated Debt less the sum of
the Cash Payment, or (B) $5,000,000.00;

 

(ii)           on or before October 1, 2013, an amount equal to the Indenture
Subordinated Debt in excess of $6,407,000.00, if any; and

 

(iii)          on October 1, 2013, and on the first day of each
October thereafter, all amounts necessary to reduce the Outstanding Revolving
Advances to the amount of the then applicable Term Revolving Loan Commitment,
together with accrued interest thereon to the date of such prepayment.

 

The terms Indenture Subordinate Debt and Cash Payment shall have the meanings
given under the MLA.  “Term Revolving Loan Commitment” means the following:

 

On the Date of this Note

 

$

20,500,000.00

 

October 1, 2013

 

$

18,500.000.00

 

October 1, 2014

 

$

16,500,000.00

 

October 1, 2015

 

$

14,500,000.00

 

 

5.                                      The outstanding principal balance
hereof, together with all accrued interest, if not paid sooner, shall be due and
payable in full on September 1, 2016 (the “Term Revolving Loan Maturity Date”).

 

6.                                      All payments and prepayments shall, at
the option of the Lender, be applied first to any costs of collection, second to
any late charges, third to accrued interest and the remainder thereof to
principal.

 

2

--------------------------------------------------------------------------------


 

7.                                      This Note may be prepaid, at any time,
at the option of the Borrower, either in whole or in part, subject to the
obligations of the Borrower to compensate the Lender for any loss, cost or
expense as a result of such prepayment as set forth in the MLA. This Note is
subject to mandatory prepayment, at the option of the Lender, as provided in the
MLA.

 

8.                                      In addition to the rights and remedies
set forth in the MLA: (i) if the Borrower fails to make any payment to Lender
when due under this Note, then at Lender’s option in each instance, such
obligation or payment shall bear interest from the date due to the date paid at
4% per annum in excess of the rate of interest that would otherwise be
applicable to such obligation or payment under this Note; (ii) upon the
occurrence and during the continuance of an Event of Default beyond any
applicable cure period, if any, at Lender’s option in each instance, the unpaid
balances under this Note shall bear interest from the date of the Event of
Default or such later date as Lender shall elect at 4% per annum in excess of
the rate(s) of interest that would otherwise be in effect under the terms of
this Note; (iii) after the maturity date, whether by reason of acceleration or
otherwise, the unpaid principal balance of this Note (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 4% per annum in excess of the rate of interest that would otherwise
be in effect under this Note. Interest payable at the Default Rate shall be
payable from time to time on demand or, if not sooner demanded, on the last day
of each calendar month.

 

9.                                      If the Borrower fails to make any
payment to Lender within ten (10) days of the due date thereof (including,
without limitation, any purchase of equity of Lender when required), the
Borrower shall, in addition to such amount, pay a late charge equal to five
percent (5%) of the amount of such payment.

 

10.                               This Note is secured by, among other
instruments, that certain Sixth Amended and Restated Mortgage of even date
herewith (as the same may be amended, restated or otherwise modified from time
to time, the “Mortgage”) covering various parcels of real property, fixtures,
and personal property located in Jackson County, Minnesota, and that certain
Security Agreement dated September 29, 2005. In the event any such security is
found to be invalid for whatever reason, such invalidity shall constitute an
event of default hereunder. All of the agreements, conditions, covenants,
provisions, and stipulations contained in the Mortgage, or any instrument
securing this Note are hereby made a part of this Note to the same extent and
with the same force and effect as if they were fully set forth herein. It is
agreed that time is of the essence of this Note.

 

11.                               Upon the occurrence at any time of an Event of
Default or at any time thereafter, the outstanding principal balance hereof plus
accrued interest hereon plus all other amounts due hereunder shall, at the
option of the Lender, be immediately due and payable, without notice or demand
and Lender shall be entitled to exercise all remedies provided in this Note, the
MLA or any other Loan Document.

 

12.                               The occurrence at any time of an Event of
Default or at any time thereafter, the Lender shall have the right to set off
any and all amounts due hereunder by the Borrower to the Lender against any
indebtedness or obligation of the Lender to the Borrower.

 

13.                               The Borrower promises to pay all reasonable
costs of collection of this Note, including, but not limited to, reasonable
attorneys’ fees paid or incurred by the Lender on account of such collection,
whether or not suit is filed with respect thereto and whether or not such costs
are

 

3

--------------------------------------------------------------------------------


 

paid or incurred, or to be paid or incurred, prior to or after the entry of
judgment.

 

14.                               Demand, presentment, protest and notice of
nonpayment and dishonor of this Note are hereby waived.

 

15.                               This Note shall be governed by and construed
in accordance with the laws of the State of Minnesota.

 

16.                               The Borrower hereby irrevocably submits to the
jurisdiction of any Minnesota state court or federal court over any action or
proceeding arising out of or relating to this Note, the MLA and any instrument,
agreement or document related hereto or thereto, and the Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Minnesota state or federal court. The Borrower
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. Nothing in this Note shall affect the right of the Lender to bring
any action or proceeding against the Borrower or its property in the courts of
any other jurisdiction to the extent permitted by law.

 

17.                               Effective on the date of this Note, this Note
shall supersede and replace in its entirety the Amended and Restated Term
Revolving Note of the Borrower dated September 1, 2011, which superseded and
replaced that certain Term Revolving Note of the Borrower dated October 1, 2007
(and all amendments thereto) which shall hereafter be of no force or effect.

 

 

HERON LAKE BIOENERGY, LLC, a Minnesota limited liability company

 

 

 

 

 

/s/ Robert J. Ferguson

 

By: Robert J. Ferguson

 

Its: President

 

4

--------------------------------------------------------------------------------